Plaintiff sued to recover pay lost following his discharge by a private corporation after the withdrawal of his security clearance by the Department of the Navy. His claim is based on a 1955 Department of Defense regulation providing for the administrative payment of compensation lost as the result of the invalid revocation of security clearance. The court refused to pass on the merits of plaintiff’s claim and, applying the doctrine of exhaustion of administrative remedies, ordered proceedings suspended pending plaintiff’s pursuit of further remedies made available in 1960 by the Department of Defense. On writ of certiorari to review this action of the court, the United States Supreme Court reversed the action of the Court of Claims (376 U.S. 221) on the grounds set forth in its opinion in William L. Greene v. United States, 376 U.S. 149. On April 3,1964, the Court of Claims directed a trial commissioner to determine the amount to which plaintiff might be entitled pursuant to the opinion and remand of the Supreme Court entered March 30,1964 in Kreznar et al. v. United States, 376 U.S. 221. On the basis of a stipulation of the parties, the trial commissioner filed a memorandum report on January 5, 1965. On January 8, 1965, the court adopted the memorandum report and recommendation of the commissioner and ordered that judgment be entered for the plaintiff in the sum of $14,362.89.